          Case 1:20-cv-01496-DLF Document 38 Filed 05/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                        )
 DANIELLA MONTESANO, individually and on                )
 behalf of others similarly situated,                   )
                                                        )
                               Plaintiff,               )
                                                        )    Civ. Action No. 1:20-cv-01496-DLF
                       v.                               )
                                                        )
THE CATHOLIC UNIVERSITY OF AMERICA,                     )
                                                        )
                               Defendant.               )
                                                        )

          DEFENDANT’S SIXTH NOTICE OF SUPPLEMENTAL AUTHORITY

       The Catholic University of America provides this submission to notify the Court of the

opinion in Crawford v. The Presidents and Directors of Georgetown College and Qureshi v.

American University. The decision bears directly on the issues in Catholic’s pending motion to

dismiss and is attached as Exhibit A.

       Applying D.C. law, Judge Cooper dismissed tuition refund claims filed against

Georgetown and American on the basis that neither set of plaintiffs plausibly alleged a breach of

an express or implied contractual promise “to provide in-person education throughout the

semester, even resolving all ambiguities in the students’ favor.” Ex. A at 13-14; cf. MTD 7-10;

MTD Reply 3-4. Instead, “[g]iven the lack of a textual hook for the purported agreement to

educate students on campus, it stretches the bounds of plausibility to infer that a reasonable

student would believe the universities had made an unequivocal promise to do so.” Id. at 15.

That was due in part to the fact that both universities—like Catholic here—have “broadly

worded reservation of rights.” Id. at 15-16; MTD 16-17; MTD Reply 6-9. The court also

dismissed all of plaintiffs’ fee-based contract claims, concluding that the plaintiffs did not



                                                  1
          Case 1:20-cv-01496-DLF Document 38 Filed 05/09/21 Page 2 of 2




plausibly allege that Georgetown or American failed to provide services outlined for each of the

fees charged. Ex. A at 25-29.

       Finally, the court concluded that the plaintiffs’ unjust enrichment claims were barred both

because a valid and enforceable contract between the parties covered the subject matter in

dispute and the plaintiffs “fail to allege facts that, if proven, would make it unjust under the

circumstances for the universities to retain” the tuition and fees paid by the plaintiffs. Ex. A at

20-21, 29-30; MTD 22-23; MTD Reply 13-15.



Dated: May 9, 2021                             Respectfully submitted,

                                               /s/ Alan Schoenfeld
                                               Bruce M. Berman
                                               WILMER CUTLER PICKERING
                                               HALE AND DORR LLP
                                               1875 Pennsylvania Avenue, NW
                                               Washington, DC 20006
                                               Tel.: (202) 663-6006
                                               bruce.berman@wilmerhale.com

                                               Alan E. Schoenfeld
                                               WILMER CUTLER PICKERING
                                               HALE AND DORR LLP
                                               7 World Trade Center
                                               250 Greenwich Street
                                               New York, NY 10007
                                               Tel.: (212) 937-7294
                                               alan.schoenfeld@wilmerhale.com

                                               Attorneys for The Catholic University of America




                                                  2
